 

Case 1:18-cV-08250-.]SR Document 36-1 Filed 10/26/18 Page 1 of 1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

WINKLEVOSS CAPITAL FUND, LLC,

Plaintiff,
-against-
CHARLES SHREM,

Defendant.

lndex No. 13-(:\/-8250 (JSR)

CERTIFICATE OF SERVICE

 

 

IHEREBY CERTIFY that on this 26th day of October 2018, I caused to be served true

and correct copies of the Notice of Appearance and Statement of Garnishee BittreX, Inc. by email

to Tyler Meade at tyler@mcadcfirm.com and Sam Ferguson at sam@meadefirm.com. Tyler

Meade of the Meade Firm consented to service by cmail in his October 22, 2018 letter to Bittrex,

Inc.

Dated: 0ct0ber 26, 2018
New York, NeW York

om.w;b{r.…

Antoinette Rangel, ESq.
O’MELVENY & MYERS. LLP
7 Times Square

New York, New York 10036
Telephone: (212) 326-2000
Facsimile: (212) 326-2061

 

Attomey for Garnishee Bittrex, Inc.

